Citation Nr: 1013854	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a head injury.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to psychomotor 
epilepsy.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to a disability rating in excess of 80 
percent for psychomotor epilepsy.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

6.  Entitlement to an effective date earlier than July 21, 
2003, for the award of an 80 percent disability rating for 
psychomotor epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
August 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board video conference hearing in November 
2009.  A transcript of this proceeding is associated with the 
claims file.

The Veteran originally filed a claim of entitlement to 
service connection for depression, to include as secondary to 
a claimed in-service head injury. As is discussed in more 
detail below, the medical evidence of record indicates that 
the Veteran has also been diagnosed with major depression.  
Although not claimed by the Veteran, the Board is expanding 
his original claim to include all acquired psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, 
whatever it is, causes him].

The issues of entitlement to service connection for an 
acquired psychiatric disorder and hearing loss, entitlement 
to a disability rating greater than 80 percent for 
psychomotor epilepsy, entitlement to an effective date prior 
to July 21, 2003, for the award of an 80 percent rating for 
psychomotor epilepsy, and the claim of entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a head injury in an 
April 1966 rating decision and properly notified the Veteran; 
he did not initiate an appeal of that decision.

2.  The April 1966 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim for a head 
injury in July 2003.

3.  Evidence received since the April 1966 rating decision 
regarding the Veteran's claim for service connection for 
residuals of a head injury is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

4.  There is no evidence of a head injury during the 
Veteran's military service and no competent medical evidence 
of any residuals of an in-service head injury other than the 
Veteran's currently service-connected psychomotor epilepsy.




CONCLUSIONS OF LAW

1.  The rating decision of April 1966 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2009).

2. New and material evidence having been received, the claim 
of entitlement to service connection for residuals of a head 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Service connection for residuals of a head injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that he 
experienced a head injury during his service with the United 
States Marine Corps from December 1963 to August 1965.  
Specifically, the Veteran maintains that his currently 
service-connected psychomotor epilepsy stems from an in-
service head injury.

New and Material Evidence

The Veteran submitted his original claim for service 
connection for residuals of a head injury and epilepsy in 
September 1965.  In an April 1966 rating decision, the RO 
granted service connection for psychomotor epilepsy, finding 
that the Veteran's epilepsy pre-existed military service and 
was aggravated by such service.  The RO also denied service 
connection for residuals of a head injury, finding that while 
the Veteran experienced several seizures during military 
service, there was no evidence of a head injury in the 
Veteran's service treatment records.  Although the RO 
provided notice of the denial, the Veteran did not initiate 
an appeal.  Therefore, the RO's decision of April 1966 is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

The evidence of record at the time of the April 1966 rating 
decision included the Veteran's service treatment records, 
which were negative for an in-service head injury, and a 
March 1966 VA neurological examination report which was also 
negative for reports of an in-service head injury.           

In July 2003, the Veteran filed an application to reopen his 
previously denied claim.  He submitted a statement dated in 
June 2009 indicating that he injured his head while diving 
into a fox hole during military service.  A review of the 
claims file also shows several VA examination reports 
regarding the Veteran's service-connected psychomotor 
epilepsy after the April 1966 rating decision.  
Significantly, there is no mention of an in-service head 
injury during a March 1971 VA neurological examination.  
However, VA examination reports dated in June 1987, October 
1988, March 1991, September 1993, and October 2003 all show a 
history of head injury during the Veteran's military service.  
Furthermore, in a March 2007 statement the Veteran's VA 
doctor described the Veteran's history of an in-service head 
injury.    

Upon review of the record, the Board finds that evidence 
received since the April 1966 rating decision is new and 
material.  Specifically, the June 2009 statement from the 
Veteran and the VA examination reports and medical records 
dated in June 1987, October 1988, March 1991, September 1993, 
and October 2003 and March 2007 are found to satisfy 
38 C.F.R. § 3.156(a).  These reports were not of record at 
the time of the April 1966 rating decision and raise a 
reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Service Connection

The Board has considered whether adjudicating the claim of 
service connection for residuals of a head injury on a de 
novo basis at this time would prejudice the appellant.  In 
this case, the Veteran has been provided with pertinent laws 
and regulations regarding service connection.  He has been 
given the opportunity to review the evidence of record and 
submit arguments in support of his claims.  His arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Despite the Veteran's claim that he was seen for a head 
injury after diving into a fox hole during military service, 
service treatment records are negative for any injury to the 
head.  Treatment records dated in May 1964, September 1964, 
December 1964, March 1965, and April 1965 all show treatment 
for various seizures but are negative for a history of head 
injury.  

Also, while the Veteran submitted a claim for service 
connection for a head injury in September 1965, upon VA 
neurological examination in March 1966 he failed to mention 
any in-service head injury.  The Veteran also failed to 
mention an in-service head injury upon VA neurological 
examination in March 1971 and first mentioned a head injury 
upon VA examination in June 1987.  

The Board finds that the preponderance of the evidence is 
against service connection for residuals of a head injury.  
First, there is no evidence of a head injury during the 
Veteran's military service.  As discussed above, service 
treatment records are negative for any injury to the head 
service.  Significantly, treatment records dated in May 1964, 
September 1964, December 1964, March 1965, and April 1965 all 
show treatment for various seizures but are negative for a 
history of head injury.  Furthermore, while the Veteran 
submitted a claim for service connection for a head injury in 
September 1965 he failed to mention an in-service head injury 
upon VA neurological examinations in March 1966 and March 
1971 and first consistently mentioned a head injury upon VA 
examination in June 1987, approximately 22 years after 
military service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, 
there is no medical evidence in the record that links the 
Veteran's currently service-connected psychomotor epilepsy to 
an in-service head injury.  Furthermore, even if the Veteran 
did sustain a head injury during military service, the only 
claimed residual of an alleged head injury is the Veteran's 
psychomotor epilepsy for which service connection is already 
in effect.  

It is acknowledged that the Veteran is competent to give 
evidence about a head injury, which is capable of 
observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Board questions the Veteran's credibility with 
respect to the occurrence of such head injury, as there is no 
mention of any such injury in either the Veteran's service 
treatment records or the March 1966/March 1971 VA examination 
reports.  

Even though the Veteran believes that he suffers from 
residuals of an in-service head injury, he is a lay person 
without medical training or expertise, and is not qualified 
to offer opinions regarding the diagnosis or etiology of 
medical conditions.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals of a head injury.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Furthermore, the Board has reopened the 
issue of entitlement to service connection for residuals of a 
head injury and is deciding this claim on the merits.  Thus, 
any deficiency as to Kent notice is moot.  

The August 2003 VCAA letter provided information to the 
Veteran in the context of a new and material claim.  As the 
claim has been reopened, the relevant notice should relate to 
the merits of a service connection claim.  In this regard, 
the underlying elements of a service connection claim were 
set forth in the August 2003 notice letter.  Overall, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
the claim.  As such, the Veteran is found to have had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).    

Regarding the duty to assist, VA has obtained service 
treatment records, assisted the appellant in obtaining 
evidence, afforded the appellant physical examinations, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA need not conduct an examination with respect to the 
service connection claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests 
that the Veteran actually sustained a head injury during 
military service. As such, relating any possible residuals of 
an alleged head injury to the Veteran's military service 
would be entirely speculative. Therefore, there is no duty to 
provide an examination or a medical opinion. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of a head injury is reopened 
and the appeal is granted to this extent only.

Service connection for residuals of a head injury is denied.  


REMAND

The Veteran was most recently afforded a VA audiological 
examination regarding his claim for service connection for 
bilateral hearing loss in December 2003.  This examination 
report showed a diagnosis of tinnitus and some hearing loss 
in the left ear, but failed to show current hearing loss in 
either ear for VA compensation purposes pursuant to 38 C.F.R. 
§ 3.385.  By rating decision dated in February 2004, the RO 
granted service connection for tinnitus and denied service 
connection for bilateral hearing loss as there was no 
evidence of a current hearing loss disability.  The Veteran 
perfected an appeal with regard to the bilateral hearing loss 
issue and requested a hearing on appeal but testimony 
regarding this issue was not elicited during the November 
2009 Board hearing.  

As a significant amount of time has elapsed since the 
December 2003 VA audiological examination, the Board finds 
that the Veteran should be afforded another VA audiological 
examination to determine whether the Veteran currently has 
current hearing loss in either ear for VA compensation 
purposes pursuant to 38 C.F.R. § 3.385.

Also, a review of the record shows that the Veteran has been 
treated for various psychological disorders beginning in 
November 1967 that appear to be at least tangentially related 
to the Veteran's service-connected psychomotor epilepsy.  
Specifically, in November 1967 the Veteran was hospitalized 
at a VA mental facility after getting into a fight with a 
fellow classmate.  The impression was schizoid personality, 
moderate, manifested by seclusiveness, impoverishment of 
interpersonal relationships, increased alcoholic intake, and 
moderate anxiety with depressive features.  He was 
hospitalized again from September 1970 to October 1970, this 
time after a suicide attempt resulting in lacerations to the 
arms.  The diagnosis was non-psychotic organic brain syndrome 
with epilepsy paranoid personality.  The Veteran was 
hospitalized a third time from August 1974 to October 1974 
for another suicide attempt.  The impression was seizure and 
character disorders.  In February 1975 he was hospitalized 
for a grand mal seizure.  The impression was epilepsy and 
personality disorder.  The Veteran was hospitalized once 
again from February 1975 to March 1975, this time for non-
psychotic organic brain syndrome with epilepsy and paranoid 
personality.  Given the possible nexus between the Veteran's 
psychiatric disorders and his service-connected psychomotor 
epilepsy, an opinion should be obtained as to the likelihood 
of such a relationship.  
  
Additionally, the Board finds that the Veteran has raised the 
issue of entitlement to a TDIU as part of his claim for a 
higher rating for the service-connected psychomotor epilepsy.  
Indeed, a claim for TDIU is not a freestanding claim.  
Rather, it is a claim for an increased rating (a total rating 
based on individual unemployability) for the underlying 
disability(ies).  Such a claim may be expressly raised or it 
may be "reasonably raised by the record," and the claim may 
be filed as a component of an initial claim or as a claim for 
an increased rating for a service-connected disability.  If a 
veteran asserts entitlement to a TDIU during the appeal of 
the initial evaluation assigned, the issue is part of the 
underlying claim for an increased initial evaluation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Although they are 
listed separately on the title page, the issues are not 
independent and must be adjudicated as one claim.  See Rice, 
22 Vet. App. at 455. 

While the Veteran was afforded a VA examination in September 
2006 regarding his service-connected epilepsy, the examiner 
did not comment on his employment status.  Accordingly, such 
an opinion is needed here.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must also 
consider whether referral for an extraschedular evaluation is 
necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should be provided on remand.  
When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim. 

Finally, a review of the record shows that by rating decision 
dated in May 2007 the RO increased the Veteran's service-
connected psychomotor epilepsy disability rating from 20 
percent to 80 percent, effective July 21, 2003.  The Veteran 
submitted a timely notice of disagreement as to the effective 
date assigned in the August 2007 rating decision.  When a 
notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development 
is warranted. If no preliminary action is required, or when 
it is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative. 38 C.F.R. § 19.26.

While the RO subsequently increased the Veteran's disability 
rating for psychomotor epilepsy to 40 percent disabling 
effective January 31, 2003, the Veteran has not yet been 
issued a statement of the case on the issue of entitlement to 
an effective date earlier than July 21, 2003 for the award of 
an 80 percent disability rating for service-connected 
psychomotor epilepsy.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA audiological examination 
to determine whether he has a current 
bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  
Additionally, the Veteran is shown to 
have hearing loss for VA compensation 
purposes, then the examiner should state 
whether it is at least as likely as not 
that the Veteran is unable to secure and 
follow a substantially gainful occupation 
by reason of such psychiatric disability, 
alone or in conjunction with his other 
service-connected disabilities.  The 
claims folder must be forwarded to the 
examiner for review in connection with 
the examination.  

2.  Schedule the Veteran for an 
appropriate VA psychiatric examination to 
determine the current nature and likely 
etiology of any diagnosed acquired 
psychiatric disorder, to include whether 
an acquired psychiatric disorder can be 
caused or aggravated by the Veteran's 
service-connected psychomotor epilepsy.  
The claims folder must be forwarded to 
the examiner for review in connection 
with the examination.

The examiner's attention is specifically 
directed to the following documents: 

a.) a November 1967 VA 
hospitalization report showing that 
the Veteran was hospitalized at a VA 
mental facility after getting into a 
fight with a fellow classmate.  The 
impression was schizoid personality, 
moderate, manifested by 
seclusiveness, impoverishment of 
interpersonal relationships, 
increased alcoholic intake, and 
moderate anxiety with depressive 
features.  

b.) September 1970 to October 1970 
VA hospitalization reports showing a 
suicide attempt resulting in 
lacerations to the arms.  The 
diagnosis was non-psychotic organic 
brain syndrome with epilepsy 
paranoid personality.  

c.) August 1974 to October 1974 VA 
hospitalization reports showing 
another suicide attempt.  The 
impression was seizure and character 
disorders.  

d.) A February 1975 VA 
hospitalization report showing that 
the Veteran was hospitalized for a 
grand mal seizure.  The impression 
was epilepsy and personality 
disorder.  

e.) February 1975 to March 1975 VA 
hospitalization reports showing that 
the Veteran was hospitalized once 
again, this time for non-psychotic 
organic brain syndrome with epilepsy 
and paranoid personality.  		
	

Based on the examination and review of 
the record, the examiner should address 
the following:  whether the Veteran has a 
current acquired psychiatric disorder 
and, if so, whether the Veteran's current 
acquired psychiatric disorder is at least 
as likely as not incurred in active 
service or caused or aggravated (i.e., 
made permanently worse) by either his 
service-connected psychomotor epilepsy or 
any other service-connected disorder.  

Additionally, if a psychiatric disorder 
is found to relate to active service or 
to a service-connected disability, then 
the examiner should state whether it is 
at least as likely as not that the 
Veteran is unable to secure and follow a 
substantially gainful occupation by 
reason of such psychiatric disability, 
alone or in conjunction with his other 
service-connected disabilities.   

All opinions should be accompanied by a 
clear rationale.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

3.  Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.

4.  After allowing an appropriate time 
for response to the notice provided 
above, schedule the Veteran for a VA 
examination to identify the current level 
of impairment resulting from his service-
connected psychomotor epilepsy.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All necessary 
tests should be conducted.  

The examiner should describe the effects, 
if any, of the service-connected 
psychomotor epilepsy disability on the 
Veteran's ability to work and provide an 
opinion as to whether it is at least as 
likely as not that the Veteran is unable 
to secure and follow a substantially 
gainful occupation by reason of his 
service-connected psychomotor epilepsy.     

A complete rationale for all opinions 
should be expressed.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.
 
5.  Issue a Statement of the Case (SOC) 
specifically regarding the issue of 
entitlement to an effective date earlier 
than July 21, 2003, for the award of an 
80 percent disability rating for service-
connected psychomotor epilepsy.  The RO 
should also advise the appellant of the 
need to timely file a substantive appeal 
if he desires appellate review of this 
issue.

After consideration of the foregoing, 
readjudicate the case.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


